    Case: 1:19-cv-08454 Document #: 89 Filed: 07/29/20 Page 1 of 3 PageID #:1510




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

                                              Plaintiff,
                                                            No. 1:19-cv-08454
        v.
                                                            The Honorable Andrea R. Wood
TODAYS GROWTH CONSULTANT INC.
(dba “The Income Store’)                                    Magistrate Judge Jeffrey Cummings

        and

KENNETH D. COURTRIGHT, III,

                                              Defendants.



                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR
                          KENNETH D. COURTRIGHT, III

        PURSUANT to Local Rule 83.17 and Rule 1.16(b) of the Illinois Rules of Professional

Conduct, Clark Hill PLC, Leigh D. Roadman and Mason N. Floyd, (collectively “Counsel”)

hereby move to withdraw their appearances on behalf of defendant Kenneth D Courtright, III

(“Courtright”). In support thereof, movants state as follows:

        1.       Clark Hill PLC, Leigh D. Roadman and Mason N. Floyd were retained by

Courtright to represent his interest in these matters.

        2.       On January 14, 2020, Counsel filed their appearances on behalf of Courtright.

Document Nos. 31 and 32.

        3.       Counsel has diligently represented Courtright throughout these proceedings.

        4.       Irreconcilable differences have arisen between Courtright and Counsel making

continued representation of Courtright unreasonably difficult.


ClarkHill\J4351\398845\223894045.v1-5/22/20
J4351\398845\260357103.v1
    Case: 1:19-cv-08454 Document #: 89 Filed: 07/29/20 Page 2 of 3 PageID #:1511




        5.       Accordingly, Leigh D. Roadman and Mason N. Floyd respectfully request,

pursuant to Local Rule 83.17, that they be granted leave to withdraw as counsel for Courtright.

        6.       In the event that this motion is granted, Counsel will comply with Rule 1.16(d) of

the Illinois Rules of Professional Conduct and take all reasonable steps to avoid foreseeable

prejudice to Courtright.

        7.       If granted, Counsel will send Courtright a copy of the order granting this motion

via Certified U.S. Mail and e-mail.

        8.       Pursuant to Local Rule 83.17, attached to this motion as Exhibit A is the

Notification of Party Contact Information Form, which provides the Court with the last known

mailing address of Courtright.

        WHEREFORE, Clark Hill PLC, Leigh D. Roadman and Mason N. Floyd respectfully

request that this Court enter an order granting their motion for leave to withdraw as counsel for

Courtright, and for all further relief this Court deems fair and proper.

                                               Respectfully submitted,

                                               By: /s/ Mason N. Floyd

Leigh D. Roadman (ARDC #6193461)
lroadman@clarkhill.com
Mason N. Floyd (ARDC # 6282874)
mfloyd@clarkhill.com
CLARK HILL PLC
130 East Randolph Street, Suite 3900
Chicago, Illinois 60601
Telephone No.: (312) 985-5900




                                                  2

216363214.1 56415/310101
ClarkHill\J4351\398845\223894045.v1-5/22/20
J4351\398845\260357103.v1
    Case: 1:19-cv-08454 Document #: 89 Filed: 07/29/20 Page 3 of 3 PageID #:1512




                                      CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Northern District of Illinois by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system. Copies were also served upon:

                                          Kenneth D. Courtright, III
                                             212 Slalom Court
                                          Minooka, Illinois 60447

via Certified Mail, return receipt requested and via electronic mail.



                                                          /s/ Laura Stephens




ClarkHill\J4351\398845\223894045.v1-5/22/20
J4351\398845\260357103.v1
